Citation Nr: 0031202	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  95-21 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES
1.  Entitlement to service connection for psychiatric 
disability, including post-traumatic stress disorder (PTSD). 

2.  Entitlement to service connection for left shoulder 
disability.

3.  Entitlement to service connection for left knee 
disability.

4.  Entitlement to service connection for headaches. 

5.  Entitlement to assignment of a higher initial rating for 
service-connected lumbar disc disease, currently rated as 20 
percent disabling. 


WITNESSES AT HEARINGS ON APPEAL

The Appellant (Veteran) and his father



ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

Service records document various periods of active duty for 
training and inactive duty training in the 1980's and 1990's. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Cheyenne, Wyoming, and a June 1995 rating decision by VA's 
Cleveland, Ohio, Regional Office (RO). 


REMAND

On November 9, 2000, the President signed into law a bill 
which amended the provisions of 38 U.S.C.A. § 5107 to 
eliminate the well-grounded claim requirement.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. § 5107).  This newly enacted legislation also provides 
for VA assistance to claimants under certain circumstances.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, ___ (2000) (to be codified as amended 
at 38 U.S.C. § 5103A).  Further, it should be noted for 
purposes of this case that this new legislation also set 
forth the definition of a "claimant." Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 2, 114 Stat. 
2096, ___ (2000) (to be codified as amended at 38 U.S.C. 
§ 5100).  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The Board views 
the provisions of the newly enacted statutory provisions to 
be clearly more beneficial to the veteran than prior law.  
Therefore, further preliminary action by the RO is necessary 
before the Board may properly proceed with appellate review.

The Board also notes that although new evidence has been 
received from the veteran with a waiver of preliminary RO 
review, such evidence may include information which may now 
require action to assist the veteran under the newly enacted 
legislation.  While the Board acknowledges that this appeal 
has been ongoing for some time, after considering the newly 
enacted legislation with its assistance to the veteran 
provisions against the contentions and evidence currently of 
record, the Board must conclude that it may not properly 
proceed with appellate review at this time. 

The Board also observes that in May 1997, the RO denied 
entitlement to service connection for fibromyalgia or 
myositis.  In August 1997, a notice of disagreement was 
received from that determination.  However, it is unclear 
whether the veteran is actually advancing a new claim or 
whether his contentions regarding fibromyalgia or myositis 
are part and parcel of the left shoulder and left knee 
disability claims which are already in appellate status.  
Clarification is therefore necessary. 

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran and 
request clarification as to whether his 
claim involving fibromyalgia or myositis 
is separate and distinct from his claims 
involving the left shoulder and left 
knee.  If the claim is separate, then 
appropriate action pursuant to 38 C.F.R. 
§ 19.26, including issuance of a 
supplemental statement of the case, 
should be accomplished so that the 
veteran may have the opportunity to 
complete an appeal by filing a timely 
substantive appeal.  

2.  The RO should accomplish any 
necessary assistance to the veteran 
pursuant to the newly enacted Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, ___ 
(2000) (to be codified as amended at 38 
U.S.C. § 5103A).  Such action should 
include but not be limited to requests 
for pertinent VA and private medical 
records and the scheduling of appropriate 
VA special examinations for the following 
purposes:  a) to ascertain whether the 
veteran suffers from current psychiatric 
disability, current left should 
disability, current left knee disability 
and current headache disability and, for 
each such current disability found to be 
present, to ascertain whether such 
disability is related to an inservice 
injury or disease; b) to ascertain the 
current severity of the veteran's 
service-connected lumbar spine 
disability.  It is imperative that the 
claims file be made available to the 
examiners for review in connection with 
the examinations, and any indicated 
special studies and tests should be 
accomplished.  

With regard to the VA psychiatric 
examination, the RO should furnish the 
examiner with a list of any claimed 
stressors which have been verified.  The 
examiner should clearly report all 
psychiatric disorders found to be 
present.  If the examiner includes a 
diagnosis of PTSD, he or she should 
clearly indicate whether such diagnosis 
is related to a verified stressor or to 
some other stressor.  

3.  After completion of the above, the RO 
should review the expanded record, 
including all items of evidence which 
have been submitted directly to the 
Board, and determine whether the claims 
can be granted.  A supplemental statement 
of the case should be furnished to the 
veteran addressing ever issue which 
remains in appellate status.  After the 
veteran is afforded an opportunity to 
respond, the case should be returned to 
the Board for appellate review of all 
issues properly in appellate status. 

The purpose of this remand is to ensure application of the 
newly enacted provisions of the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The 
veteran is free to submit additional evidence and argument in 
connection with the issues addressed by the Board in this 
remand.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ALAN S. PEEVY
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

- 5 -


